   Case: 1:15-cv-11180 Document #: 124 Filed: 01/10/19 Page 1 of 2 PageID #:1297
PC SCAN




                                                                FILED
                                                                 1/10/2019 YT
                                                               THOMA.SDG    . BRUTON RT
                                                               R K , U .S ISTRICT COU
                                                           CLE
Case: 1:15-cv-11180 Document #: 124 Filed: 01/10/19 Page 2 of 2 PageID #:1298
